Citation Nr: 0409922	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-00 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left pubic ramus, currently rated as 20 percent 
disabling.  

2.  Entitlement to service connection for a left foot status post 
Kidner and dorsal medial cuneiform exostosis.  

3.  Entitlement to service connection for a right foot disorder.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from April 1987 to December 1992.  

These matters are before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2002, the veteran's representative, AMVETS, withdrew 
its representation of her in this matter.

The Board notes that the appeal in regard to the issues of 
entitlement to service connection for left foot status post Kidner 
and dorsal medial cuneiform exostosis and an increased evaluation 
for residuals of a fracture of the left pubic ramus is remanded to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
veteran if further action is required on her part.  


FINDING OF FACT

The veteran did not file a substantive appeal discussing errors of 
fact or law with regard to her claim for service connection for a 
right foot disorder.


CONCLUSION OF LAW

An adequate and timely substantive appeal regarding the claim for 
service connection for a right foot disorder was not filed, and 
the Board lacks jurisdiction to consider this issue.  38 U.S.C.A. 
§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101(c), 20.200, 20.202 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2001) (hereafter "VCAA").  The new 
law includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  VCAA.  In this case, even 
though the RO did not have the benefit of the explicit provisions 
of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim.  VCAA, (38 U.S.C.A. § 
5102 and 5103); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2001)).  The record shows that the 
veteran was notified in the October 2002 statement of the case of 
the requirements for a filing an appeal.  By letter dated in 
December 2003, the veteran was invited to present argument and 
evidence on the issue of the adequacy of the substantive appeal.  
The Board notes that the veteran did not respond to the December 
2003 letter.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 U.S.C.A.§ 
5103A); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159 (2001)).  In this case, the Board finds that 
VA has done everything reasonably possible to assist the veteran.  

The Board's authority to review an adverse AOJ decision is 
initiated upon a claimant's submission of a notice of disagreement 
and completed by a substantive appeal after a statement of the 
case has been furnished.  38 U.S.C.A. § 7105(a) (West 2002).  It 
is well established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or any 
party, sua sponte, at any stage in the proceedings.  Barnett v. 
Brown, 83 F.3d 1380, 1983 (1996).  Within the VA regulatory 
system, the Board is the sole arbiter of decisions concerning the 
adequacy of a substantive appeal.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. § 20.101(c) (2003).

In a December 2003 letter, the Board notified the veteran that her 
substantive appeal may not have been adequate with respect to her 
claim for service connection for a right foot disorder.  The Board 
informed her of the process for filing an appeal, and the evidence 
it had concerning this issue.  She was provided a 60-day period 
within which to submit additional evidence and/or request a 
hearing.  The veteran did not respond.  

In May 2001, the AOJ notified the veteran that it had denied the 
claim for service connection for right foot plantar fasciitis and 
a left foot disorder.  The veteran filed a notice of disagreement 
and a SOC was issued in October 2002.  In a VA Form 9, received in 
December 2002, the veteran stated the following: "On the decision 
I received May 28, 2002 claims that I sprained my right ankle.  I 
never sprained the right ankle.  It was the left ankle."  

A substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. § 20.202 (2003).  Although the 
Board will construe all arguments advanced by a claimant in a 
liberal manner, the Board may dismiss any appeal, which is not in 
conformity with VA law and regulations.  38 U.S.C.A. § 7105(d)(5), 
7108 (West 2002); 38 C.F.R. § 20.202 (2003).  The record does not 
contain any statement by the veteran alleging any error of law or 
fact regarding these issue of a right foot disorder within the 60 
day time period following the issuance of the SOC in October 2002 
or at any time after the SOC.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302(b) (2003).  

The Board further notes that there are no communications prior to 
or following the expiration of the appeal period which could be 
construed as a request for extension of time to file a substantive 
appeal.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.303 (2003).  Nor does the record disclose that good cause 
exists for the veteran's failure to file an adequate substantive 
appeal.  Therefore, the Board dismisses the claim for service 
connection for a right foot disorder due to the absence of an 
adequate substantive appeal.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, and 20.202 (2003); Rowell v. Principi, 
4 Vet. App. 9, 15 (1993).  .


ORDER

The claim for service connection for a right foot disorder is 
dismissed.


REMAND

Correspondence received from the veteran in July 2000 indicates 
that there are pertinent vocational rehabilitation in relation to 
the claim for an increased rating.  The veteran's vocational 
rehabilitation folder has not been associated with the claims 
file.  

The Board notes that the AOJ has not issued a sufficient VCAA 
letter in regard to the issue of service connection for a left 
foot disorder.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure full 
compliance with due process requirements, these issues are 
REMANDED to the AOJ for the following development:

1.  The AOJ should associate the vocational rehabilitation folder 
with the claims file.  

2.  The AOJ should review the claims file, and ensure that all 
notification and development action required by VCAA is completed.  
A separate VCAA letter should be issued pertaining to the issue of 
entitlement to service connection for a left foot disorder.  

3.  The veteran is advised that if she has, or is able to obtain, 
evidence relevant to her claims, she must submit the evidence.  

If upon completion of the above action the claims remain denied, 
the case should be returned to the Board for further appellate 
review.  The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the AOJs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



